              Case 1:19-cv-07767-VEC Document 38 Filed 11/20/19 Page 1 of 3
                            590 Madison Avenue, 20th Floor, New York, NY 10022-2524   g   p212 223-4000   g   f212 223-4134




MEMO ENDORSED
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
  Sarah Michelle Gilbert                                          DOC #:
  (212) 895-4226                                                  DATE FILED:11/20/2019
  SGilbert@crowell.com


                                          November 20, 2019


  VIA ECF

  Honorable Valerie E. Caproni
  United States District Court for the Southern District
  of New York
  United States Courthouse
  40 Foley Square, Rm. 240
  New York, New York 10007


  Re:      Rekor Systems, Inc. v. Loughlin, et. al. Case No. 1:19-cv-07767-VEC (S.D.N.Y.) –
           Consented Request for an Extension and Adjournment of Initial Pretrial Conference

  Dear Judge Caproni:

          We represent Plaintiff Rekor Systems, Inc. (“Rekor”) and the eleven new Counterclaim
  Defendants1 in the above-referenced action. (Rekor and Counterclaim Defendants are referred to
  collectively as “Rekor Parties”). We write, with the consent of Defendants’ counsel, to request
  an extension for Rekor Parties to respond to Defendants’ affirmative defenses and counterclaims,
  which Defendants filed on November 4 (Dkt. No. 22), and to request an adjournment of the
  Court’s December 6 initial pretrial conference.

          On October 15, the Court granted Defendants’ request to extend their due date to respond
  to Rekor’s amended complaint by 30 days. (Dkt. No. 21). As reflected in Defendants’ October
  14 letter seeking an extension, Rekor consented to that request in exchange for Defendants’
  agreement not to oppose a 30-day extension for Rekor to respond to Defendants’ responsive
  pleading. (Dkt. No. 20).



  1
   The eleven new “Counterclaim Defendants” refer to Firestorm Solutions LLC and Firestorm
  Franchising LLC, which are subsidiaries of Rekor, and to Robert Berman, Eyal Hen, James
  McCarthy, Paul de Bary, Glen Goord, Christine Harada, David Hanlon, Richard Nathan, and
  Steven Croxton, who are directors, or officers, or both, of Rekor.


  DCACTIVE-52242488.1
          Case 1:19-cv-07767-VEC Document 38 Filed 11/20/19 Page 2 of 3




November 20, 2019
Page 2


       On November 13, Defendants filed an answer with five affirmative defenses and nineteen
counterclaims, adding the eleven new Counterclaim Defendants. Under the agreement reflected
in Defendants’ October 14 letter, Rekor’s deadline to respond to Defendants’ affirmative
defenses and counterclaims would be January 3. 2 We agreed to accept service of Defendants’
counterclaims on behalf of the eleven new Counterclaim Defendants’ on November 19, and the
Counterclaim Defendants waive any defenses with respect to service. In exchange, Defendants
agreed to a 30-day extension of Counterclaim Defendants’ response date to January 9. 3

       Rekor Parties have conferred with Defendants, and Defendants now agree to an extension
to make the response date the same for all Rekor Parties. Accordingly, the Rekor Parties request,
with the consent of Defendants, a deadline of January 9, 2020 to respond to Defendants’
counterclaims and affirmative defenses.

         Given the number of new parties added by Defendants’ November 13 filing and the
number of Defendants’ counterclaims, the extension should be granted to allow the parties
sufficient time to investigate the new counterclaims and allegations. The parties further submit
that the Court’s December 6 initial pre-trial conference should be postponed so that they can
adequately confer on the new counterclaims, and so that all parties—Counterclaim Defendants
included—may be placed on a uniform schedule for holding a Rule 26(f) conference, exchanging
initial disclosures, and submitting a case management plan to the Court before the initial pretrial
conference.

        The parties propose the following adjusted schedule:

                •     January 9, 2020: Due date for Rekor Parties to respond to Defendants’
                      affirmative defenses and counterclaims;

                •     January 24, 2020: Due date for the parties to jointly submit a case
                      management plan and letter to the Court;

                •     January 31, 2020: Date for initial pre-trial conference.

       All parties will hold a conference in accordance with Federal Rule of Civil Procedure
26(f) on or before January 15, and will exchange initial disclosures in accordance with Federal
Rule of Civil Procedure 26(a) prior to the proposed January 31 initial pre-trial conference.
Defendants agree with this proposal.


2
 Absent the Court’s approval of that agreement, Rekor’s deadline to respond would be December 4.
3
 Absent the Court’s approval of that agreement, the Counterclaim Defendants’ deadline to respond would
be December 10.

DCACTIVE-52242488.1
          Case 1:19-cv-07767-VEC Document 38 Filed 11/20/19 Page 3 of 3




November 20, 2019
Page 3


       This letter is the Rekor Parties’ first request to extend the deadline for response to
Defendants’ affirmative defenses and counterclaims, and the second time a party has requested
adjournment of the initial pre-trial conference.



                                               Sincerely,

                                               /s/ Sarah Michelle Gilbert

                                               Sarah Michelle Gilbert

cc: (via ECF): Robert C. Boneberg
               John J.D. McFerrin-Clancy                          Application GRANTED. The
                                                                  above schedule is adopted.
                                                                  SO ORDERED.



                                                                                                11/20/2019
                                                                  HON. VALERIE CAPRONI
                                                                  UNITED STATES DISTRICT JUDGE




DCACTIVE-52242488.1
